                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                             1:19-cv-359-RJC

TANYA J. WILLIAMS,                         )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )
                                           )         ORDER
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
                                           )
            Defendant.                     )
__________________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Summary

Judgment, (Doc. No. 10), Plaintiff’s Memorandum in Support, (Doc. No. 11),

Defendant’s Motion for Summary Judgment, (Doc. No. 12), and Defendant’s

Memorandum in Support, (Doc. No. 13).

I.    BACKGROUND

      A.     Procedural Background

      Plaintiff Tanya J. Williams (“Plaintiff”) seeks judicial review of Andrew M.

Saul’s (“Defendant” or “Commissioner”) denial of her social security claim. (Doc.

No. 1). On October 30, 2014, Plaintiff filed an application Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1383 et seq.

(Doc. No. 11 at 1.) Plaintiff alleged an inability to work starting on March 1, 2014

due to lumbar spine degenerative disc disease (DDD), anxiety, diabetes, high blood

pressure, and obesity. (Id.) The Administrative Law Judge (“ALJ”) denied

Plaintiff’s application initially on February 5, 2018, but that decision was vacated

                                          1

        Case 1:19-cv-00359-RJC Document 14 Filed 03/29/21 Page 1 of 11
by the Appeals Council (“AC”). (Id.; Doc. No. 8-1 (Tr.) at 77-102.) The AC then

denied Plaintiff’s Claim at Step Five. (Id.; Tr. at 20–22.) This decision became the

final decision of the Commissioner. (Tr. At 4–23.)

      Plaintiff’s Complaint seeking judicial review and a remand of her case was

filed in this Court on December 30, 2019. (Doc. No. 1). Plaintiff’s Motion for

Summary Judgment, (Doc. No. 10), and Plaintiff’s Memorandum in Support, (Doc.

No. 11), were filed June 17, 2020; and Defendant’s Motion for Summary Judgment,

(Doc. No. 12), and Defendant’s Memorandum in Support, (Doc. No. 13), were filed on

June 30, 2020. The pending motions are ripe for disposition.

      B.     Factual Background

      The question before the AC was whether Plaintiff was disabled under Section

1614(a)(3)(A) of the SSA. (Tr. at 5.) To establish entitlement to benefits, Plaintiff

has the burden of proving that she was disabled within the meaning of the SSA. 1

Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). Plaintiff alleges that her disability

began on March 1, 2014 due to physical and mental impairments. (Id. at 4.)

      After reviewing Plaintiff’s record and conducting a hearing, the AC found

that Plaintiff did not suffer from a disability as defined in the SSA. (Id. at 22.) In

reaching this conclusion, the AC used the five-step sequential evaluation process




1 Under the SSA, 42 U.S.C. § 301 et seq., the term “disability” is defined as an
“inability to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of not
less than 12 months.” Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995) (quoting
42 U.S.C. § 423(d)(1)(A)).
                                           2

        Case 1:19-cv-00359-RJC Document 14 Filed 03/29/21 Page 2 of 11
established by the Social Security Administration for determining if a person is

disabled. The Fourth Circuit has described the five-steps as follows:

       [The AC] asks whether the claimant: (1) worked during the purported
      period of disability; (2) has an impairment that is appropriately severe
      and meets the duration requirement; (3) has an impairment that meets
      or equals the requirements of a listed impairment and meets the
      duration requirement; (4) can return to her past relevant work; and (5)
      if not, can perform any other work in the national economy.

Radford v. Colvin, 734 F.3d 288, 290–91 (4th Cir. 2013) (paraphrasing 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4)). The claimant has the burden of production and proof

in the first four steps. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015). However,

at the fifth step, the Commissioner must prove that the claimant is able to perform

other work in the national economy despite her limitations. See id.; see also 20 C.F.R.

§ 416.960(c)(2) (explaining that the Commissioner has the burden to prove at the fifth

step “that other work exists in significant numbers in the national economy that [the

claimant] can do”).

      In this case, the AC determined at the fifth step that Plaintiff was not disabled.

(Tr. at 20–22.) In reaching this decision, the AC first concluded at steps one through

three that Plaintiff was not employed, that Plaintiff suffered from severe physical

impairments,2 and that Plaintiff’s impairments did not meet or equal any of the

impairments listed in the Administration’s regulations. (Tr. at 4–7.) Therefore, the

AC examined the evidence of Plaintiff’s impairments and made a finding as to



2 The severe impairments the AC determined Plaintiff suffered from were
degenerative disc disease status post L4-S1 fusions, left lumbar radiculopathy,
obesity, affective disorder (includes dysthymia), anxiety disorder, and somatoform
disorder. (Doc. No. 8-1 at 7.)
                                          3

        Case 1:19-cv-00359-RJC Document 14 Filed 03/29/21 Page 3 of 11
Plaintiff’s Residual Functional Capacity (“RFC”). In pertinent part, the ALJ found

that Plaintiff:

               has the [RFC] to perform light work . . . except that standing and
               walking combined can be performed for four hours out of an eight hour
               workday, and sitting can be performed for six hours out of an eight-hour
               workday. The use of foot controls is limited to occasional on the left
               within the exertional level. The claimant requires a hand-held assistive
               device (such as a cane) to ambulate over narrow, slippery or erratically
               moving surfaces, or for ascending or descending slopes. The collateral
               arm can be used to lift and carry up to the exertional limit except when
               using stairs. A hand-held assistive device would not be necessary for
               standing at the workstation. She can never climb ladders, ropes and
               scaffolds. She can occasionally climb ramps and stairs, kneel, crouch and
               crawl. She can occasionally stoop to lift within the exertional level from
               the floor to the waist. The claimant can frequently stoop to lift within
               the exertional level from waist height and above. She can frequently
               balance. The claimant can occasionally be exposed to extreme cold,
               pulmonary irritants (such as fumes, smoke, odors, dust gases and poor
               ventilation) and hazards associated with unprotected heights and
               unprotected dangerous machinery. She can concentrated, persist and
               maintain pace sufficient to understand, remember and carry out simple,
               routine tasks in a low stress work environment (clamed as being free of
               fast-paced or team-dependent production requirements), involving
               simple work-related decisions, occasional independent judgment skills
               and occasional work place changes. She can perform jobs with only
               superficial interaction with the general public. The claimant can
               perform jobs where the work can be completed independently from co-
               workers; however, physical isolation is not required. She can respond
               appropriately to reasonable and customary supervision.
(Id. at 10.)

       Having established Plaintiff’s RFC, the AC concluded that Plaintiff could not

perform her past work. (Tr. at 20.) However, the AC did determine that there are

jobs in significant numbers in the national economy that Plaintiff can perform. (Id.)

To make that determination, the ALJ relied on the testimony of a Vocational Expert

(“VE”). The VE testified that Plaintiff could perform several jobs in the national

economy including Checker I, Mail Clerk (non-postal), Shipper and Receiving

                                            4

         Case 1:19-cv-00359-RJC Document 14 Filed 03/29/21 Page 4 of 11
Weigher, Addresser, Document Preparer, and Egg Processor. (Id. at 21.) According

to the DOT, all of these jobs involve “light work” or “sedentary work.” The AC

accepted the VE’s testimony and concluded that Plaintiff’s impairments did not

prevent her from working; consequently, Plaintiff’s application for Title XVI benefits

was denied. (Id. at 20–23.)

II.   STANDARD OF REVIEW

      The Court must decide whether substantial evidence supports the final

decision of the Commissioner and whether the Commissioner fulfilled her lawful duty

in her determination that Plaintiff was not disabled under the SSA. See 42 U.S.C. §§

405(g), 1382(c).

      The SSA, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review of a

final decision of the Commissioner to (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and

(2) whether the Commissioner applied the correct legal standards, Hays v. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990). The district court does not review a final decision

of the Commissioner de novo. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986);

King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v. Richardson, 483 F.2d

773, 775 (4th Cir. 1972). As the SSA provides, “[t]he findings of the [Commissioner]

as to any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. §

405(g). In Smith v. Heckler, the Fourth Circuit noted that “substantial evidence” has

been defined as being “more than a scintilla and [do]ing more than creat[ing] a

suspicion of the existence of a fact to be established. It means such relevant evidence



                                           5

        Case 1:19-cv-00359-RJC Document 14 Filed 03/29/21 Page 5 of 11
as a reasonable mind might accept as adequate to support a conclusion.” 782 F.2d

1176, 1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401); see also Seacrist v.

Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in

the medical evidence . . . .”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to

weigh the evidence again or substitute its judgment for that of the Commissioner,

assuming the Commissioner’s final decision is supported by substantial evidence.

Hays, 907 F.2d at 1456; see also Smith, 795 F.2d at 345; Blalock, 483 F.2d at 775.

Indeed, this is true even if the reviewing court disagrees with the outcome—so long

as there is “substantial evidence” in the record to support the final decision below.

Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

       III.   DISCUSSION

       Although Plaintiff’s application was denied at Step Five, Plaintiff challenges

the decision at Step Three. Plaintiff alleges that the AC erred by failing to discuss

Plaintiff’s DDD against the criteria of Listing 1.04A, and did not evaluate the

evidence as required by Radford v. Colvin, 734 F.3d 288 (4th Cir. 2013), opting instead

to simply verbatim citing the Listing definitions followed by a statement that Ms.

Williams did not meet them. (Doc. No. 11 at 2.) Plaintiff requests remand for further

evaluation of her DDD at Step Three. (Id.)

       Plaintiff contends that the AC’s decision is not supported by substantial

evidence because the ALJ failed to consider the criteria of Listing 1.04A with a



                                          6

        Case 1:19-cv-00359-RJC Document 14 Filed 03/29/21 Page 6 of 11
comparison of those criteria to the medical findings in the record. Plaintiff argues

that an ALJ’s decision must include a specific application of the relevant listing

criteria to the record evidence; without comparing the criteria of the listing to the

specific facts of the case, an ALJ’s Step Three analysis is insufficient. (Doc. No. 11 at

4, citing Radford, 734 F.3d at 295). Plaintiff further argues that Listing 1.04A is met

when a claimant suffers from a spinal disorder such as DDD that results in

compression of a nerve root characterized by a number of factors that Plaintiff has

provided evidence of fitting. (Doc. No. 11 at 4–5.) Plaintiff states that the medical

record showed that Plaintiff qualified for this listing, including showing lumbar DDD,

x-ray evidence of a disc protrusion impinging upon the thecal sac and the L5 nerve

root, MRI evidence of spinal cord stenosis related to a disc protrusion, L5

radiculopathy following surgery, and other signs of nerve root compression including

leg and muscle numbness and weakness. (Doc. No. 11 at 5–8, citing Tr. 8, 387, 405,

478, 487, 500–504, 508, 515, 526, 529, 531, 593, 603–604, 610, 627, 643, 649–650, 660,

706). Plaintiff argues that when an ALJ mentions medical signs that correspond to

listing criteria, but fails to explain why the listing is not met, the case is unreviewable

and should be remanded. (Doc. No. 11 at 9–10.)

       The government argues in response that the AC correctly found Listing 1.04A

inapplicable. (Doc. No. 13 at 9.) The government presents two arguments. First, the

government argues that the AC found that Plaintiff did not have nerve root

compression for a continuous twelve-month period, noting that the AC emphasized

that Plaintiff showed significant improvement in pain following surgery, and that the



                                            7

        Case 1:19-cv-00359-RJC Document 14 Filed 03/29/21 Page 7 of 11
medical evidence did not demonstrate the necessary continuous twelve month nerve

root compression. (Id. at 10–11.) Second, the government argues that Plaintiff lacks

the other elements required by Listing 1.04A, including a positive suppine straight-

leg raising test, and that such straight-leg raising occurred only while seated. (Doc.

No. 13 at 12, citing Tr. 501, 504.)

      “The Social Security Administration has promulgated regulations containing

listings of physical and mental impairments which, if met, are conclusive on the issue

of disability.” Radford, 734 F.3d at 291 (quotation marks omitted). “Disability is

conclusively established if a claimant’s impairments meet all the criteria of a listing

or are medically equivalent to a listing.” Gore v. Berryhill, No. 7:15-cv-00231, 2017

U.S. Dist. LEXIS 34557, at *18 (E.D.N.C. Feb. 23, 2017), adopted by 2017 U.S. Dist.

LEXIS 34283 (E.D.N.C. Mar. 10, 2017).         “[T]o determine whether a claimant’s

impairments meet or equal a listed impairment, the ALJ must identify the relevant

listed impairments and compare the listing criteria with the evidence of the

claimant’s symptoms.”     Coaxum v. Berryhill, No. 8:16-cv-01099, 2017 U.S. Dist.

LEXIS 88134, at *37 (D.S.C. May 25, 2017). “Where there is ample evidence that a

claimant’s impairment meets or equals one of the listed impairments, an ALJ has a

duty of identification of relevant listed impairments and comparison of symptoms to

listing criteria.” Flesher v. Colvin, No. 2:14-cv-30661, 2016 U.S. Dist. LEXIS 43085,

at *10 (S.D. W. Va. Mar. 31, 2016) (quotation marks omitted), aff’d, 2017 U.S. App.

LEXIS 18108 (4th Cir. Sept. 19, 2017). Without a discussion of the relevant listings

and a comparison of the claimant’s symptoms to the listing criteria, it is impossible



                                          8

        Case 1:19-cv-00359-RJC Document 14 Filed 03/29/21 Page 8 of 11
for the Court to determine whether substantial evidence supports the ALJ’s

conclusion. Cook v. Heckler, 783 F.2d 1168, 1173 (4th Cir. 1986).

       Here, the AC considered whether the medical findings related to Plaintiff’s

DDD met the requirements of Listings 1.02 and 1.04. (Tr. At 7–8.) As to Listing 1.04,

the AC first described the Listing’s requirements and then stated simply: “[t]he

record does not establish the presence of nerve root compression, spinal arachnoiditis,

or lumbar spinal stenosis resulting in inability to ambulate effectively. In addition,

Listing 1.04 was considered in accordance with Acquiescence Ruling 14-1(4).” (Tr. At

8.) The relevant portion of the decision contains no further explanation of Listing

1.04’s lack of applicability.

       The AC’s discussion of Listing 1.04 provides no analysis beyond a conclusory

statement. The Fourth Circuit “found a substantially similar explanation deficient

in Radford because it was ‘devoid of reasoning’ and rendered impossible the task of

determining whether the ALJ's finding was supported by substantial evidence.”

Brown v. Colvin, 639 F. App'x 921, 923 (4th Cir. 2016) (remanding based on language

that read: “The medical evidence of record does not establish the presence of objective

findings that would meet or equal any impairment listed in the Listing of

Impairments as found in Appendix 1, Subpart P of Regulations No. 4. This is

consistent [with] the State Agency opinion considering Listing[ ] 4.04 (Ischemic Heart

Disease)”). “While Brown is unpublished, it is nevertheless persuasive . . . . Here,

there is no way for this Court to determine how the Listing analysis was made or the




                                          9

        Case 1:19-cv-00359-RJC Document 14 Filed 03/29/21 Page 9 of 11
basis for the conclusion that the Listing was not met.”          Nichols v. Colvin, No.

1:15CV797, 2017 WL 57813, at *7 (M.D.N.C. Jan. 5, 2017).

      The government points to the medical record to argue that Plaintiff did not

have nerve root compression for a continuous twelve-month period, based on x-rays

and other medical evidence, and that Plaintiff’s medical history did not include a

supine positive straight-leg raising test. (Doc. No. 13 at 9–12.) Yet whether or not

this argument ultimately turns out to be correct, the AC did not address or analyze

it as required. “[I]n light of the evidence raised by Plaintiff that was not addressed

by the ALJ, the Court concludes as in Brown that the medical evidence related to

Plaintiff's back condition ‘is not so one-sided that one could clearly decide, without

analysis’ that the Listing is not met.” Nichols, 2017 WL 57813 at *7. Rather, the

“failure to address any of the physical listings in this case, including particularly

Listing [1.04], is [] more than a ‘technical error,’ and is instead a situation where ‘the

ALJ's failure to adequately explain his reasoning precludes this Court ... from

undertaking a ‘meaningful review.’” Dial v. Colvin, No. 1:16CV70, 2016 WL 6997502,

at *6 (M.D.N.C. Nov. 30, 2016) (quoting Radford, 734 F.3d at 296).

      Therefore, this matter must be remanded for further proceedings.

      IV.    CONCLUSION

      In sum, the Court finds that substantial evidence supports the ALJ’s decision,

and the ALJ applied the correct legal standards.

     IT IS THEREFORE ORDERED THAT:

      1.     Plaintiff’s Motion for Summary Judgment, (Doc. No. 10), is GRANTED;



                                           10

       Case 1:19-cv-00359-RJC Document 14 Filed 03/29/21 Page 10 of 11
                         2.   Defendant’s Motion for Summary Judgment, (Doc. No. 12), is DENIED;

                         3.   This matter is REMANDED for further proceedings consistent with this

                              Order; and

                         4.   The Clerk of Court is directed to close this case.




Signed: March 29, 2021




                                                           11

                         Case 1:19-cv-00359-RJC Document 14 Filed 03/29/21 Page 11 of 11
